Citation Nr: 0311074	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-47 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound of the left inguinal, hip, and leg regions.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1985.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
June 1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claims of entitlement to service connection for residuals of 
gunshot wounds of the left leg and abdomen.  The Board in its 
decision of October 1999 determined that such claims were 
well grounded and remanded same to the New York RO for 
further development.  While in remand status, the veteran 
relocated to Massachusetts, and the case was returned to the 
Board by the RO in Boston, Massachusetts.

Upon return of the case to the Board, it was determined that 
additional development was needed, and the Board requested 
same by a March 2003 memorandum to its evidence development 
unit.  Such data were subsequently obtained and associated 
with the veteran's claims folder.  The case is now before the 
undersigned for further review.

In an addendum to an April 2002 report of a VA stomach, 
duodenum, and peritoneal adhesions examination, it was set 
forth that it was as likely as not that a chronic 
gastrointestinal disorder had been present since military 
service.  This statement arguably affords a possible basis 
for a grant of service connection on a direct basis.  The 
Board, however, does not have jurisdiction over this issue at 
this time.  Hence, the matter is referred to the RO for 
initial consideration.  


FINDINGS OF FACT

1.  Prior to service the veteran sustained a gunshot wound in 
the left inguinal, leg, and hip area.

2.  Residuals of a preexisting gunshot wound of the left 
inguinal, leg, and hip region, manifested by vascular venous 
interruption and resulting stasis dermatitis of the left 
lower extremity, and the secondary development of an anterior 
compartment syndrome of the left calf and deep peroneal 
mononeuropathy, underwent an increase in severity in service, 
and it is not indisputable that the increase in severity of 
such residuals during service was the result of the natural 
progress of the preservice gunshot wound in question.


CONCLUSION OF LAW

A gunshot wound of the left inguinal leg, and hip area 
clearly and unmistakably preexisted the veteran's entrance 
onto active duty, and residuals therefrom, as manifested by 
vascular venous interruption with stasis dermatitis of the 
left leg, and the secondary development of an anterior 
compartment syndrome of the left calf and deep peroneal 
mononeuropathy, were aggravated by service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  As well, 
changes to the Code of Federal Regulations were made in 
response to the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The record does not reflect that the 
veteran was made aware of the changes brought about by 
passage of the VCAA.  

As noted above, this case was previously remanded to the RO, 
which normally would require an analysis of whether there was 
full compliance with the terms of the remand.  In view, 
however, of the favorable decision reached in this case, the 
RO's failure to advise the veteran of the VCAA and otherwise 
comply with its provisions, as well as the need for 
discussion of the RO's attempts to comply with the prior 
development actions, are obviated.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As no prejudice to the veteran will 
result, the Board proceeds to adjudicate favorably the merits 
of the veteran's claim of entitlement to service connection 
for residuals of a preservice gunshot wound of the left 
inguinal, leg, and hip region.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed in sound 
condition at service entrance except as to defects, 
infirmities, or disorders noted, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service.  38 U.S.C.A. § 1132.  

It is stipulated by the veteran that he sustained a gunshot 
wound of the left inguinal, leg, and hip area prior to his 
entrance onto active duty in March 1984.  An entrance medical 
examination reflects the existence of scarring in the left 
inguinal area from the preservice gunshot wound.  As such, no 
presumption of soundness at service entrance is afforded the 
veteran in this instance.

The question thus presented by this appeal is whether the 
preexisting disability was aggravated by service.  Service 
medical records denote the veteran's receipt of medical 
assistance in early January 1985 for left leg complaints of 
pain, weakness, and numbness.  X-rays of the left tibia and 
fibula identified a calcification in the region of the 
interosseous membrane.  The assessments included injuries to 
the sciatic and peroneal nerves, which existed prior to 
service.  The veteran was later discharged from U.S. Army 
National Guard on the basis that he did not meet procurement 
medical fitness standards.  

At a hearing before RO's hearing officer in June 1998, the 
veteran testified that his gunshot wound affecting the left 
leg had stabilized during the three-year period prior to 
service and that, during exercise drills while on basic 
training, he experienced significant left leg swelling.  In-
service treatment as well as postservice medical assistance 
were noted to be required for treatment of his left leg 
disability.

Private neurological examination in February 2000 by David 
Dickoff, M.D., disclosed weakness and sensory loss over a 
distribution of the left leg that was most consistent with a 
peroneal palsy.  A subsequent electromyogram and nerve 
conduction studies revealed a deep peroneal mononeuropathy on 
the left.  In the opinion of the examiner, the deep peroneal 
neuropathy could not be ascribed to the bullet wound 
affecting the left thigh, but was most likely representative 
of the end stage of a chronic anterior compartment syndrome 
involving the left calf.  The examiner further opined that 
the veteran probably suffered a disruption of lymphatic and 
venous outflow from the left leg, causing significant fluid 
retention and edema, especially with exertion.  Over time, in 
the examiner's view, such probably resulted in a chronic 
anterior compartment syndrome in the left calf and deep 
peroneal mononeuropathy.  

In another February 2000 report, Patrick Murphy, D.O., 
reported that he had treated the veteran since he was 
involved in a motor vehicle accident of October 1998 in which 
he sustained a lumbar strain.  History and physical findings 
were noted to identify permanent disability of the left leg, 
including foot drop, weakness, and sensory deficits.  In the 
osteopath's opinion the cause of the veteran's disablement 
was the gunshot wound prior to the motor vehicle accident.  

In a February 2000 statement, Richard Kole, M.D., essentially 
mirrors his earlier July 1998 statement provided noting that 
the veteran reported having suffered an in-service 
exacerbation of symptoms of his preservice gunshot wound.  He 
further reported that the veteran was of the opinion that the 
physical training and rigorous courses which he was put 
through in the military exacerbated his condition and that VA 
doctors had told the veteran that such was not possible.  In 
Dr. Kole's opinion, there was no way of knowing positively 
whether or not the rigorous basic training had an adverse 
effect on the veteran's prior problems with his gunshot 
wound.  

An April 2002  VA muscles examination yielded diagnoses of a 
gunshot wound of the left leg with an entry wound 
posterolaterally in the hip and surgical scar in the left 
groin, with another wound in the right groin where the bullet 
apparently worked its way out; foot drop on the left due to 
injury to the sciatic nerve presumably, with hypesthesia of 
the left leg; and stasis dermatitis of the left lower leg, 
secondary to vascular venous interruption.  In the examiner's 
opinion, the veteran suffered a disruption of the lymphatic 
and venous outflow from the left leg as a result of the 
bullet wound, and it seemed more likely than not that the 
bullet wound caused some damage to the sciatic nerve, 
especially its peroneal component.  It was further opined 
that it was at least as likely as not that the activities the 
veteran performed in basic training aggravated the condition 
of his left leg, causing an increase in swelling, or 
contributing to increased swelling and discomfort of the left 
leg and venous stasis.

In response to the Board's development memorandum of January 
2003, the VA physician who examined the veteran in April 2002 
provided an April 2003 addendum to his earlier report.  
Therein, the opinion cited above was reiterated, and in 
addition, it was set forth that the examiner was unable to 
conclude that it was indisputable that an in-service increase 
in severity of the preexisting residuals of a gunshot wound 
to the left lower extremity was due to the natural progress 
of the condition, noting that the activities involved in 
basic training due to their strenuous nature could as likely 
as not have caused a progression of the disability.  The 
examiner determined that it was unlikely that there was an 
increase in nerve damage with respect to the left leg, 
although it was likely that the venous deficiency with stasis 
dermatitis had increased in severity from its preservice 
status.  

The foregoing medical and lay evidence, while not uniformly 
consistent, nevertheless points to the conclusion that 
residuals of a gunshot wound of the left inguinal, hip, and 
leg region underwent an in-service increase in severity 
beyond that expected with the normal progression of the 
injury in question.  There is no question that a nerve injury 
and an associated left foot drop were among the preservice 
residuals of the gunshot wound in question; yet, both Dr. 
Dickoff and the VA examiner in April 2002 indicate that an 
interruption of lymphatic and venous flow with edema and 
fluid retention occurred with exertional activity.  It was 
also the VA examiner who concluded that the rigors of basic 
training were a trigger for the aforementioned entities.  
Some divergence in medical opinion is seen in the Dr. 
Dickoff's view that the noted abnormalities ultimately 
resulted in an anterior compartment syndrome of the left calf 
and deep peroneal mononeuropathy, while the VA examiner found 
an in-service increase only in preexisting residuals of a 
gunshot wound of the left inguinal, hip, and leg region, 
manifested by vascular venous interruption and stasis 
dermatitis.  No in-service in any preexisting nerve damage 
was found.   As such, to this extent, the evidence is in 
equipoise and otherwise equally probative, the benefit of the 
doubt is herein given the veteran.

Pursuant to the controlling statute and regulation, 
aggravation of residuals of a gunshot wound of the left 
inguinal, hip, and leg region, is presumed and there is not 
clear and convincing evidence with which to overcome such 
presumption.  Accordingly, service connection by way of 
aggravation is warranted for vascular venous interruption 
with stasis dermatitis of the left leg, and the secondary 
development of an anterior compartment syndrome of the left 
calf and deep peroneal mononeuropathy.


ORDER

Service connection for residuals of a gunshot wound of the 
left inguinal, hip, and leg area, as manifested by vascular 
venous interruption with stasis dermatitis of the left leg, 
and the secondary development of an anterior compartment 
syndrome of the left calf and deep peroneal mononeuropathy, 
is granted.


REMAND

There remains for consideration the issue of the veteran's 
entitlement to service connection for residuals of a gunshot 
wound of the abdomen.  In this regard, the veteran's primary 
contention has been that the preservice gunshot wound of the 
abdomen, as manifested by a gastrointestinal disorder, was 
aggravated by the rigors of basic training.  As indicated 
above, attempts were previously made to obtain medical input 
regarding the question of in-service aggravation, but a 
sufficient response has not to date been received.  Notably, 
the most recent addendum contains conflicting entries as to 
the existence of residuals of the preservice gunshot wound 
and as to whether there was an increase in severity of such 
residuals.  As such, further development regarding such issue 
is found to be in order.

Based on the foregoing, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by VCAA and 
its implementing regulations are 
completed with respect to the issue of 
entitlement to service connection for 
residuals of a gunshot wound of the 
abdomen.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

2.  By the same letter, the RO should 
also advise the veteran of the evidence 
needed to substantiate his claim of 
entitlement to service connection for 
residuals of a preservice gunshot wound 
of the abdomen.  He should also be 
instructed of his right to submit any 
additional argument and/or evidence in 
support of such claim.  That evidence may 
be of a lay or medical variety, including 
but not limited to records or opinions 
from medical professionals denoting the 
service aggravation of residuals of a 
preexisting gunshot wound of the abdomen.

3.  The RO should obtain from Harlem 
Hospital in New York, New York, all 
records involving treatment received by 
veteran prior to his entrance onto active 
duty in March 1984, including those 
relating to the gunshot wounds he 
sustained in the early 1980s and 
rehabilitation therefrom.  In addition, 
all records compiled during postservice 
years at that facility for management of 
an abdominal or gastrointestinal disorder 
must also be obtained for inclusion in 
the claims folder.

4.  The RO should ask the veteran to set 
forth in writing the names and addresses 
of those medical professionals or 
institutions from whom he has received 
medical evaluation or treatment for 
residuals of a preservice abdominal 
gunshot wound, including any abdominal or 
gastrointestinal disorder, since February 
1985.  Upon receipt of such information 
and any necessary authorization, the RO 
should then obtain any medical records 
not already a part of the veteran's 
claims folder.

5.  Thereafter, the RO should return the 
claims folders and the VA medical 
examination report of April 10, 2002, 
along with the April 2003 addendum, to 
Oscar Bing, M.D., at the VA Medical 
Center in Boston, Massachusetts, for the 
preparation of another addendum.  If an 
additional examination is necessary to 
prepare an addendum, or in the event that 
Dr. Bing is unavailable, further 
evaluation of the veteran must be 
undertaken.  Regardless, the record must 
be developed to include a competent 
medical opinion addressing the following 
questions, to include supporting 
rationale where appropriate:

(a)  What were the residuals of 
the veteran's preservice 
gunshot wound of the abdomen?  
Was gastroesophageal reflux 
disease one such residual, and, 
if so, did it unequivocally 
preexist the veteran's entrance 
onto active duty?

(b)  If any residual of a 
gunshot wound to the 
appellant's abdomen existed 
prior to enlistment the 
examiner must opine whether it 
is at least as likely as not 
that any such residual 
underwent an increase in 
severity in or as a result of 
service.  If so, how and to 
what degree?

(c)  If an increase in severity 
is found, is it indisputable 
that the increase in severity 
is the result of the natural 
progress of the condition(s)?  

6.  Lastly, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for residuals of a gunshot 
wound of the abdomen, based on a theory 
of aggravation, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  Full compliance with 
the provisions of Charles, is mandatory.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



